                Case 2:19-cv-01138-JAD-NJK Document 7 Filed 07/13/20 Page 1 of 3



 1                                   UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 CAMILLE CLARK,                                                Case No. 2:19-cv-01138-JAD-NJK

 5                       Plaintiff
                 v.                                                      Order Dismissing
 6                                                                       and Closing Case
         JAMES DZURENDA et. al.,
 7                                                                           [ECF No. 1]
                         Defendants
 8

 9             Plaintiff Camille Clark brings this civil-rights lawsuit to redress constitutional violations

10 that he claims he suffered while incarcerated by the Nevada Department of Corrections. On

11 June 3, 2020, this Court dismissed plaintiff’s claims with leave to amend by July 3, 2020. 1 The

12 Court warned the plaintiff that this case would be dismissed and closed if he failed to file an

13 amended complaint by that deadline. 2 Plaintiff neither filed an amended complaint by that

14 deadline nor moved for an extension of time to do so.

15             District courts have the inherent power to control their dockets and “[i]n the exercise of

16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A

17 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

18 court order, or failure to comply with local rules. 4 In determining whether to dismiss an action

19
     1
20       ECF No. 6.
     2
         Id. at 11.
21   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     4
22   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
23 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
               Case 2:19-cv-01138-JAD-NJK Document 7 Filed 07/13/20 Page 2 of 3



 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives. 5

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that his failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14            IT IS THEREFORE ORDERED that Clark’s application to proceed in forma pauperis

15 without having to prepay the full filing fee [ECF No. 1] is GRANTED. This status only

16 relieves plaintiff of the need to pay an initial installment fee, prepay fees or costs, or provide

17 security for fees or costs, but he is still required to pay the full $350 filing fee under 28 U.S.C.

18 1915, as amended, even though this case is being dismissed.

19

20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 5 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 6
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
         ECF No. 6 at 11.

                                                         2
           Case 2:19-cv-01138-JAD-NJK Document 7 Filed 07/13/20 Page 3 of 3



 1         In order to ensure that plaintiff pays the full filing fee, IT IS FURTHER ORDERED that

 2 the Nevada Department of Corrections must pay to the Clerk of the United States District

 3 Court, District of Nevada, 20% of the preceding month’s deposits to the account of

 4 (Camille Clark, # 87533), in the months that the account exceeds $10.00, until the full

 5 $350.00 filing fee has been paid for this action. The Clerk of the Court is directed to SEND a

 6 copy of this order (1) to the Finance Division of the Clerk’s Office, and (2) to the attention of the

 7 Chief of Inmate Services for the Nevada Department of Corrections, P.O. Box 7011, Carson

 8 City, NV 89702.

 9         IT IS FURTHER ORDERED that THIS ACTION IS DISMISSED for failure to file an

10 amended complaint by the court-ordered deadline, leaving no claims pending. The Clerk of

11 Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE. No other

12 documents may be filed in this now-closed case.

13         Dated: July 13, 2020

14                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
15

16

17

18

19

20

21

22

23



                                                     3
